Case 1:20-cv-00113-H-BU Document 23 Filed 08/10/21               Page 1 of 1 PageID 682


                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                ABILENE DIVISION

MILTON L. C..

       Plaintiff,

                                                              No. 1:20-CV-113-H-BU

ANDREW M. SAUL, Commissioner of
the Social Securiry Adminisrration.

       Defendant

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
           OF TIIE UNITED STATE S MAGISTRATE JUDGE

       United States Magistrate Judge John R. Parker made Findings, Conclusions, and      a

Recommendation (FCR) in this case on July 23, 2021.     See   Dkt. No. 22. Judge Parker

recommended that the Court affrm the decision of the Commissioner of Social Securiry.

Id. at22. No objections to the FCR were fi.led. The District Court has therefore reviewed

the proposed FCR for plarn error. Finding none, the Court accepts the FCR of the United

States Magistrate Judge. The decision of the Commissioner of Social Security is afflrmed.

Accordingly, the plaintiffs complaint is dismissed with prejudice.

       So ordered on   x,tgtst /O ,2021.

                                                                            /"
                                                  JAM     WESLEY HENDRIX
                                                          D STATES DISTRICT JUDGE
